Citation Nr: 0914220	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  07-19 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for acute renal 
failure, claimed as kidney problems.

2.  Entitlement to service connection for urinary tract 
infection, claimed as bladder problems. 

3.  Entitlement to service connection for herniated disc of 
L4-5, status post semi-hemilaminectomy and diskectomy, 
claimed as a back condition. 


REPRESENTATION

Appellant represented by:  Disabled American Veterans 


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran served on active duty from January 1953 to 
January 1956.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision by 
the Boston, Massachusetts, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In May 2007, the veteran's representative had an informal 
conference with a Decision Review Officer (DRO) at the RO.  
Thereafter, the veteran testified during a hearing before a 
DRO at the RO in November 2007; a transcript of that hearing 
is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  See 
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to 38 C.F.R. § 20.700 (2008), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).

The veteran requested and was scheduled for a Travel Board 
hearing before a Veterans Law Judge (VLJ) to be held at the 
RO on March 12, 2009.  In a letter dated on February 9, 2009, 
the veteran requested that his Travel Board hearing be 
rescheduled due to a surgical procedure.  

The applicable regulations provide that a request for a 
change in hearing date can be submitted at any time up to two 
weeks prior to the scheduled hearing if good cause is shown.  
See 38 C.F.R. § 20.704 (2008).  As a timely request has been 
submitted and good cause has been shown, the undersigned VLJ 
will grant the veteran's February 2009 request under 38 
C.F.R. § 20.704(c) for a change in hearing date.  
Consequently, remand is required for the RO to reschedule the 
hearing requested for these matters.

There appears to be some confusion as to who is representing 
the Veteran in this appeal.  Although a VA Form 21-22 dated 
in July 2007 lists the Disabled American Veterans as the 
Veteran's representative, a VA Form 21-22a, dated in February 
2009 lists Accu-Pro Disability Advocates as his 
representative.  However, neither that organization nor the 
signing agent (A.K.) are recognized by VA General Counsel as 
being accredited representatives.  Under new regulations, 
agents and attorneys who commence representation on or after 
June 23, 2008, must file an application for accreditation 
with VA's Office of General Counsel (OGC), as provided for in 
38 C.F.R. § 14.629(b), and receive notice of accreditation 
before providing representation.  The new accreditation 
requirements also apply to attorneys or agents who provide 
representation in claims in which a Notice of Disagreement 
was filed after June 23, 2008, even if the representation 
began before that date.  The Veteran should be notified of 
this fact and provided information regarding representation.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The veteran should be provided with 
information regarding the selection of an 
accredited representative and given an 
adequate opportunity to make a selection, 
if he so desires. 

2.  Thereafter, RO should schedule the 
veteran for a Travel Board hearing at the 
earliest available opportunity, and 
provide the proper notification.  After 
the hearing, the claims file should be 
returned to the Board in accordance with 
current appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



